Exhibit 10.2

EXECUTION VERSION

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is made and entered into as of
March 31, 2019, by and among Endologix, Inc., a Delaware corporation (the
“Company”), the noteholders listed on Schedule A (or their permitted assigns)
hereto (collectively, the “Noteholders”). The Company and the Noteholders are
collectively referred to herein as the “Parties” and individually as a “Party”
as the context may require.

RECITALS

WHEREAS, reference is made to that certain Indenture, dated as of December 10,
2013, (the “Original Indenture”), between the Company and Wells Fargo Bank,
National Association, as trustee (“Trustee”), to provide for, among other
things, the issuance, from time to time, of debentures, notes, or other
debt instruments of the Company, in one or more series to be established by the
Company under, and authenticated and delivered as provided in, the Original
Indenture;

WHEREAS, reference is made to that certain Second Supplemental Indenture, dated
as of November 2, 2015 (the “Second Supplemental Indenture”, together with the
Original Indenture, the “Indenture”), between the Company and Trustee, pursuant
to which the Company issued $125,000,000 in aggregate principal amount of 3.25%
Convertible Senior Notes due 2020 (the “Notes”);

WHEREAS, on the Closing Date (as defined below), on the terms and subject to the
conditions set forth herein, the Noteholders desire to exchange (the “Exchange”)
the Notes in the principal amounts set forth opposite each Noteholder’s name on
Schedule A hereto (the “Applicable Note Amount”) for 5.00% Voluntary Convertible
Senior Notes of the Company (the “New Voluntary Notes”) and 5.00% Mandatory
Convertible Senior Notes of the Company (the “New Mandatory Notes”, together
with New Voluntary Notes, the “New Notes”) in the principal amounts set forth
opposite each Noteholder’s name on Schedule A;

WHEREAS, the New Voluntary Notes will be issued pursuant to an indenture to be
entered into on the Closing Date (the “New Voluntary Indenture”) by and among
the Company and Wilmington Trust, National Association or another trustee
reasonably acceptable to the Parties (the “New Trustee”), substantially in the
form attached hereto as Exhibit A;

WHEREAS, the New Mandatory Notes will be issued pursuant to an indenture to be
entered into on the Closing Date (the “New Mandatory Indenture”, together with
the New Voluntary Indenture, the “New Indentures”) by and among the Company and
the New Trustee, substantially in the form attached hereto as Exhibit B;

WHEREAS, the New Voluntary Notes will be delivered in book-entry form through
the facilities of the Depositary Trust Company (“DTC”), and will be deposited
with, or on behalf of DTC, and registered in the name of Cede & Co., as DTC’s
nominee;

WHEREAS the New Mandatory Notes will be delivered in definitive registered form
to the Noteholders; and

WHEREAS, the Exchange will result in no new proceeds to the Company.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

Exchange

Section 1.1 Exchange of the Notes. On the terms and subject to the satisfaction
of the conditions set forth in this Agreement, the Company and the Noteholders,
severally and not jointly, agree to consummate the Exchange and certain of the
transactions contemplated hereby on the Closing Date as provided herein. Each
Noteholder shall, severally and not jointly, surrender, transfer and deliver
Notes to the Company in the aggregate principal amount set forth on Schedule A.
The Company shall then surrender, transfer and deliver such Notes to the Trustee
for cancellation in accordance with the terms of the Indenture through the
Deposit/Withdrawal at Custodian procedures of DTC (and the Company shall
promptly effect such cancellation), together with all right, title and interest
to the Notes. Such transfer of the Notes shall be made solely in exchange for
the following: on the Closing Date, the Company shall (a) issue and deliver New
Voluntary Notes to the Noteholders in the principal amount (x) set forth
opposite each Noteholder’s name on Schedule A hereto, plus (y) an amount equal
to the accrued and unpaid interest in respect of the principal amount of Notes
so exchanged from, and including, the most recent date on which interest thereon
was paid, to, but not including, the Closing Date (to be calculated in
accordance with the Indenture); and (b) issue and deliver New Mandatory Notes to
the Noteholders in the principal amount set forth opposite each Noteholder’s
name on Schedule A hereto. For the avoidance of doubt, interest on the New Notes
shall accrue from the Closing Date.

Section 1.2 Closing. Subject to the satisfaction (or waiver by the applicable
Parties) of the conditions set forth in Section 1.3 below, the closing of the
Exchange (the “Closing”) will take place at the offices of DLA Piper LLP (US),
counsel to the Company, on April 3, 2019 or on such other date and at such other
place as the Parties may agree in writing (the “Closing Date”). The Company will
not pay or owe any prepayment or redemption premium or any other amount under
the Indenture in respect of the Notes exchanged for New Notes except as set
forth herein.

Section 1.3 Conditions to Closing.

(a) The obligation of the Noteholders hereunder to consummate the Exchange and
the transactions contemplated hereby at the Closing is subject to the
satisfaction, at or before the Closing, of each of the following conditions;
provided, that these conditions are for the Noteholders’ sole benefit and may be
waived by the Noteholders at any time in their sole discretion by providing the
Company with prior written notice thereof:

(i) Transaction Documents. (A) This Agreement, the New Indentures, the New Notes
and any other instruments or agreements entered into in connection with the
transactions contemplated hereby or thereby (collectively, the “Transaction
Documents”) shall have been duly and validly authorized, executed and delivered
(and in the case of the New Notes, duly and validly authenticated by the New
Trustee) by the Company, and (B) each of the New Trustee and the Noteholders
shall have received either (x) a counterpart of this Agreement, the New
Indentures, and the New Notes signed on behalf of each party thereto or
(y) written evidence reasonably satisfactory to it (which may include telecopy
or electronic transmission of a signed signature page) that each party to this
Agreement, the New Indentures, and the New Notes has signed a counterpart of the
requisite agreements.

(ii) Representations, Warranties and Agreements. (x) The representations and
warranties of the Company contained in Article III hereof shall be true and
correct in all respects, in the case of representations and warranties which are
qualified as to materiality, “Material Adverse Effect,” or words of similar
effect) at and as of such time, and shall be true and correct in all material
respects, in the case of representations and warranties that are not so
qualified, and (y) the

 

-2-



--------------------------------------------------------------------------------

Company shall have complied in all material respects with all of its covenants,
obligations and agreements set forth herein to be performed or satisfied at or
prior to the Closing Date;

(iii) Officer’s Certificate. The Company shall have furnished to the Noteholders
a certificate, dated as of the Closing Date, of the Chief Executive Officer of
the Company in which such officer shall state that at and as of the Closing Date
(x) the representations and warranties of the Company contained in Article III
hereof are true and correct in all respects, in the case of representations and
warranties which are qualified as to materiality, “Material Adverse Effect,” or
words of similar effect), and true and correct in all material respects, in the
case of representations and warranties that are not so qualified and (y) the
Company has complied in all material respects with all of their covenants,
obligations and agreements set forth herein to be performed or satisfied at or
prior to the Closing Date.

(iv) Secretary’s Certificate. With respect to the New Indentures, the New
Trustee shall have received:

(a) a copy of the certificate of formation or incorporation, as applicable,
including all amendments thereto, of the Company, certified as of a recent date
by the Secretary of State of Delaware, and a certificate as to the good standing
of the Company as of a recent date from such Secretary of State or other
certifying authority;

(b) a certificate of the Secretary or Assistant Secretary of the Company dated
the Closing Date and certifying:

(i) that attached thereto is a true and complete copy of the by-laws of the
Company, as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (ii) below;

(ii) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors of the Company authorizing the execution,
delivery and performance, as applicable, of the Transaction Documents, the
Exchange, and the issuance of the New Notes, and the transactions related
thereto, and that such resolutions have not been modified, rescinded or amended
and are in full force and effect on the Closing Date;

(iii) that the certificate of incorporation of the Company has not been amended
since the date of the last amendment thereto disclosed pursuant to clause
(a) above;

(iv) as to the incumbency and specimen signature of each officer executing the
New Indentures on behalf of the Company; and

(v) as to the absence of any Default or Event of Default (as such terms are
defined in the Indenture);

(vi) that no Fundamental Change (as such term is defined in the Indenture) shall
have occurred under the Indenture, and the Company has not taken, or otherwise
agreed to take, any actions that could reasonably be executed to result in a
Fundamental Change under the Indenture; and

 

-3-



--------------------------------------------------------------------------------

(c) a certificate of a director or an executive officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (b) above.

(v) No Prohibitions. No statute, rule, regulation, executive order, decree,
temporary restraining order, preliminary or permanent injunction or other order
enacted, entered, promulgated, enforced or issued by any Federal, state, local
or foreign government or any court of competent jurisdiction, administrative
agency or commission or other governmental authority or instrumentality,
domestic or foreign, or other legal restraint or prohibition shall be in effect
preventing the consummation by the Company or any Noteholder of the Exchange and
the issuance of the New Notes.

(vi) Consents. The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale to the
Noteholder of the New Notes.

(vii) No Material Change. On or after the date of this Agreement and until the
Closing, there shall not have occurred any of the following: (a) an ongoing
suspension or material limitation in trading in securities generally on The New
York Stock Exchange or on The NASDAQ Stock Market; (ii) an ongoing suspension or
material limitation in trading on the Company’s securities on the NASDAQ Global
Select Market (or any other market the Company’s securities are trading on at
such time); (b) a general moratorium on commercial banking activities declared
by either federal or any state authorities; (d) the outbreak or escalation of
hostilities involving the United States or the declaration by the United States
of a national emergency or war, which in the Noteholder’s judgment makes it
impracticable or inadvisable to proceed with the purchase of the New Notes; or
(e) any calamity or crisis, change in national, international or world affairs,
act of God, change in the international or domestic markets, or change in the
existing financial, political or economic conditions in the United States or
elsewhere, that in the Noteholder’s judgment makes it impracticable or
inadvisable to proceed with the purchase of the New Notes.

(viii) NASDAQ. On the Closing Date, any actions for the shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), issuable upon the
conversion of the New Notes (the “Conversion Shares”) to be duly listed on the
NASDAQ Global Select Market, subject to official notice of issuance, shall have
been taken.

(ix) Contemporaneous Transactions. Prior to or contemporaneously with the
Closing, the Company shall have completed the closing of that certain
transaction between the Company and Deerfield ELGX Revolver, LLC, or an
affiliate thereof, as contemplated in that certain term sheet dated March 15,
2019 between the parties, and in form and substance reasonably satisfactory to
the Noteholders.

(x) Legal Opinion. The Noteholders shall have received the opinion of DLA Piper
LLP (US), the Company’s outside counsel, dated as of the Closing Date, in
substantially the form of Exhibit C attached hereto.

(xi) Other Documents. The Company shall have executed and delivered such other
customary information, certificates and documents relating to the Company as the
Noteholder may reasonably request.

(b) In connection with the Closing, the Company shall have received from the
Noteholders (i)(x) an IRS Form W-8 and (y) a certification that such Noteholder
is not (A) a “10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of Internal Revenue Code of 1986, as

 

-4-



--------------------------------------------------------------------------------

amended (the “Code”) or (B) a controlled foreign corporation described in
section 881(c)(3)(C) of the Code (or any successor provision), or (ii) an IRS
Form W-9, as applicable.

Section 1.4 Nature of Obligations and Rights of Noteholders. The respective
obligations of each Noteholder under the Transaction Documents are several and
not joint with the obligations of any other Noteholder, and no Noteholder shall
be responsible in any way for the performance of the obligations of any other
Noteholder under the Transaction Documents. The failure or waiver of performance
under this Agreement by any Noteholder, or on its behalf, does not excuse
performance by any other Noteholder. Nothing contained herein or in any other
Transaction Document, and no action taken by any Noteholder pursuant thereto,
shall be deemed to constitute the Noteholders as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that the
Noteholders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by any Transaction Document. Except
as otherwise provided in the Transaction Documents, each Noteholder shall be
entitled to independently protect and enforce its rights, including the rights
arising out of the Transaction Documents, and it shall not be necessary for any
other Noteholder to be joined as an additional party in any proceeding for such
purpose. The decision of each Noteholder to acquire the New Notes pursuant to
the Transaction Documents has been made by such Noteholder independently of any
other Noteholder. Each Noteholder acknowledges that no other Noteholder has
acted as agent for such Noteholder in connection with making its investment
hereunder and that no Noteholder will be acting as agent of such Noteholder in
connection with monitoring its investment in the New Notes or enforcing its
rights under the Transaction Documents. The Company acknowledges that each of
the Noteholders has been provided with the same Transaction Documents for the
purpose of closing a transaction with multiple Noteholders and not because it
was required or requested to do so by any Noteholder.

ARTICLE II

Representations and Warranties of the Noteholders

Each Noteholder hereby makes the following representations and warranties on
behalf of itself individually and each such Noteholder makes no representation
as to any other Noteholder:

Section 2.1 Organization; Requisite Authority. Each Noteholder is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Noteholder possesses all requisite power
and authority necessary to consummate the Exchange and the transactions
contemplated by this Agreement and to transfer the Notes to the Company as
contemplated by Section 1.1.

Section 2.2 Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by each Noteholder. This Agreement, when
executed and delivered by each Noteholder in accordance with the respective
terms hereof, and assuming the due authorization, execution and delivery of this
Agreement by the Company, shall constitute a valid and binding obligation of
such Noteholder, enforceable against such Noteholder in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or similar laws
affecting creditors’ rights generally and by general equitable principles.

Section 2.3 Information; Consultation with Counsel and Advisors. None of the
Company, or to the knowledge of the Noteholder, any of the Company’ affiliates
or agents, are acting as a fiduciary for any Noteholder and each Noteholder is
entering into this Agreement with a full understanding of the terms, conditions
and risks thereof. Each Noteholder or its representatives (a) has consulted with
its own

 

-5-



--------------------------------------------------------------------------------

legal, regulatory, tax, business, investment, financial and accounting advisers
in connection herewith to the extent such Noteholder has deemed necessary,
(b) has had a reasonable opportunity to ask questions of and receive answers
from officers and representatives of the Company concerning its financial
condition and results of operations and the Exchange to which this Agreement
relates, and any such questions have been answered to its satisfaction, and
(c) has conducted its own due diligence on the Company and the Exchange and has
made its own investment decisions based upon its own judgment, due diligence and
advice from such advisers as such Noteholder has deemed necessary and not upon
any view expressed by or on behalf of the Company.

Section 2.4 Broker’s Fees. None of the Noteholders has retained or authorized
any investment banker, broker, finder or other intermediary to act on behalf of
such Noteholder or incurred any liability for any banker’s, broker’s or finder’s
fees or commissions in connection with the transactions contemplated by this
Agreement.

Section 2.5 Ownership. Each Noteholder is the beneficial owner of (or otherwise
has sole discretionary management authority with respect to) the aggregate
principal amount of and is entitled to any and all accrued and unpaid interest
on the Notes set forth on Schedule A. Upon delivery to the Company of the Notes,
and upon each Noteholder’s receipt of the New Notes, as consideration in respect
thereof as set forth herein, pursuant to this Agreement, good and valid title to
the Notes delivered by such Noteholder will pass to the Company, free and clear
of any liens, claims, encumbrances, security interests, options or charges of
any kind.

Section 2.6 Accredited Investor. Each Noteholder is an “accredited investor”
within the meaning of Regulation D of the Securities Act of 1933, as amended
(the “Securities Act”).

Section 2.7 No Registration. Each Noteholder acknowledges that as of the Closing
Date the New Notes will have not been registered under the Securities Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S or pursuant to
an exemption from the registration requirements of the Securities Act.

ARTICLE III

Representations, Warranties and Covenants of the Company

The Company hereby makes the following representations as of the date hereof:

Section 3.1 The Company has been duly incorporated and is a validly existing
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate or other) to own its properties and conduct its
business; and the Company is duly qualified to do business as a foreign entity
in good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be duly qualified or in good standing would not
individually or in the aggregate have a material adverse effect on the condition
(financial or other), business, properties, results of operations or prospects
of the Company taken as a whole (a “Material Adverse Effect”).

Section 3.2 The Company possesses all requisite corporate power and authority
necessary to enter into the Transaction Documents and carry out the transactions
contemplated hereby and thereby and perform its obligations contemplated
hereunder and thereunder, including the Exchange. The New Indentures will be, as
of the Closing Date, duly and validly authorized by the Company; the New Notes
will be, as of the Closing Date, duly and validly authorized by the Company; and
the New Indentures, when executed and delivered by the Company, and assuming due
authorization, execution and delivery by the New Trustee, will have been duly
and validly executed and delivered by the Company, and, on the

 

-6-



--------------------------------------------------------------------------------

Closing Date, the New Indentures and the New Notes will constitute valid and
legally binding obligations of the Company, enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles. The New Notes will not be
subject to any preemptive, participation, rights of first refusal or other
similar rights, other than as set forth in the Transaction Documents.

Section 3.3 This Agreement has been duly and validly authorized, executed and
delivered by the Company and is a valid and binding agreement of the Company,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

Section 3.4 Upon delivery to the Company of the Notes, and upon each
Noteholder’s receipt of the New Notes, as consideration in respect thereof as
set forth herein, pursuant to this Agreement, good and valid title to the New
Notes delivered by the Company will pass to such Noteholder, free and clear of
any liens, claims, encumbrances, security interests, options or charges of any
kind, except as set forth in the Transaction Documents. As of the Closing, the
Conversion Shares shall have been duly authorized and reserved for issuance
sufficient to provide for the conversion of all New Notes (without taking into
account any limitations on the exercise of the New Notes set forth in the New
Notes). Upon conversion in accordance with the terms of the New Notes and the
New Indentures, the Conversion Shares will be validly issued, fully paid and
nonassessable and the Noteholder will acquire good and valid title to such
Conversion Shares free and clear of all liens, encumbrances, equities,
preemptive rights and other claims.

Section 3.5 Assuming the accuracy of the representations and warranties of the
Noteholders made pursuant to Articles II, no consent, approval, authorization or
order of, or filing with, any governmental agency or body or any court is
required (except as may be required as a result of the identity or status of the
Noteholders) for the consummation of the transactions contemplated by this
Agreement, or the execution, delivery and performance of the Transaction
Documents, the consummation of the Exchange or the issuance of the New Notes,
except such as will have been obtained on or prior to the Closing Date. No
approval of the Company’s stockholders is required for the issuance of the New
Notes or for the issuance of any Conversion Shares received upon conversion of
such New Notes.

Section 3.6 The execution, delivery and performance by the Company of the
Transaction Documents and compliance with the terms and provisions thereof will
not conflict with, result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (i) any statute, rule, regulation
or order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over the Company, or (ii) any agreement or instrument to
which the Company is a party or by which the Company is bound, or (iii) the
charter or by-laws or any equivalent organizational document of the Company,
except, in the case of clauses (i) and (ii), where such breach, violation or
default would not, individually or in the aggregate, have a Material Adverse
Effect.

Section 3.7 The Company will not be an open-end investment company, unit
investment trust or face-amount certificate company that is or is required to be
registered under Section 8 of the United States Investment Company Act of 1940
(the “Investment Company Act”); and the Company is not, and after giving effect
to the Exchange and the issuance of the New Notes, will not be an “investment
company” as defined in the Investment Company Act.

Section 3.8 None of the Company, its affiliates or any person acting on its or
their behalf has: (i) engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the New Notes or (ii) engaged in any directed selling efforts (within
the meaning of Regulation S) with respect to the New Notes.

 

-7-



--------------------------------------------------------------------------------

Section 3.9 Since December 31, 2017, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Securities and Commission (“SEC”) pursuant to the reporting requirements of
the Exchange Act of 1934, as amended (the “Exchange Act”) or timely filed
notifications of late filings for any of the foregoing (all of the foregoing
filed prior to the date hereof, and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). There are no SEC
Documents not available on the SEC’s EDGAR filing system. As of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements and schedules of the Company and its consolidated
subsidiaries included in the SEC Documents comply in all material respects with
the applicable accounting requirements of Regulation S-X and have been prepared
in conformity with GAAP applied on a consistent basis throughout the periods
involved (except as otherwise noted therein).

Section 3.10 The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and accepted for listing on the NASDAQ Global Select Market, and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the NASDAQ Global Select Market, nor has the
Company received any notification that the SEC or The NASDAQ Stock Market is
contemplating terminating such registration or listing. The Company has complied
in all material respects with the applicable requirements of The NASDAQ Stock
Market for maintenance of listing of the Common Stock thereon.

Section 3.11 The New Notes that will be issued pursuant to the Exchange and the
Conversion Shares will be exempt from registration under the Securities Act, and
the holding period of the New Notes and the Conversion Shares may be tacked onto
the holding period of the Notes for purposes of Rule 144 promulgated under the
Securities Act.

Section 3.12 Giving effect to the filings set forth in Section 4.1 herein, the
Company confirms that neither it nor any other person acting on its behalf has
provided any of the Noteholders or their agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information. The Company understands and confirms that each of the
Noteholders will rely on the foregoing representations in effecting transactions
in securities of the Company. All disclosure provided to the Noteholders
regarding the Company, or any of its subsidiaries, their business and the
transactions contemplated hereby, furnished by or on behalf of the Company is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. Giving effect to the filings set forth in Section 4.1 herein, and
other than the Transaction Documents and the transactions contemplated hereby
and thereby, no event or circumstance has occurred or information exists with
respect to the Company or any of its subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.

Section 3.13 All indebtedness represented by the New Notes is being incurred for
proper purposes and in good faith; at the Closing, after giving pro forma effect
to the Exchange and other good faith assumptions of the Company, the Company and
its subsidiaries, taken as a whole on a consolidated basis, will have sufficient
capital for carrying on their business.

 

-8-



--------------------------------------------------------------------------------

ARTICLE IV

Covenants

Section 4.1 Form 8-K. The Company shall, prior to 9:30 AM (New York City time)
on the next trading day after each of (i) the date hereof and (ii) the Closing
Date, and (iii) the date this Agreement is terminated in accordance with its
terms, issue a press release or file a Form 8-K announcing, as applicable
(a) the material terms and conditions of the transactions contemplated by this
Agreement, (b) the consummation of the Exchange, and (c) any material nonpublic
information previously disclosed to Noteholders or any of their representatives,
such press release or Form 8-K to be in a manner and form reasonably
satisfactory to the Noteholders. The obligations set forth in this Section 4.1
shall be in addition to, and not in lieu of, any similar or related obligations
set forth in that certain Confidentiality Agreement, dated February 22, 2019,
between the Company and Partner Fund Management, L.P.

Section 4.2 Opinion of Counsel. The Company will provide an opinion of counsel
if required by the Company’s transfer agent confirming the commencement date of
any Rule 144 holding period with respect to the New Notes and/or Conversion
Shares will provide at its own cost and expense such other opinions of counsel
and representations as may be reasonably required or necessary in the future in
connection with resales of the New Notes or Conversion Shares

Section 4.3 DTC. The Company will cooperate with the holders of the New
Voluntary Notes and use commercially reasonable efforts to permit the New
Voluntary Notes to be eligible for clearance and settlement through DTC.

Section 4.4 Conversion Shares. The Company will use its reasonable best efforts
to obtain approval for, and maintain the listing of the Conversion Shares on
NASDAQ for so long as the Common Stock is listed thereon. So long as any
Noteholder owns any New Notes, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less the
number of shares of Common Stock sufficient to provide for the conversion of all
outstanding New Notes (without taking into account any limitations on the
conversion of the New Notes set forth in the Notes). If at any time the number
of shares of Common Stock authorized and reserved for issuance is not sufficient
to provide for the conversion of all outstanding New Notes, the Company will
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of shareholders of the Company to authorize additional shares to meet
the Company’s obligations under this Section 4.4, in the case of an insufficient
number of authorized shares, obtain shareholder approval of an increase in such
authorized number of shares, and voting the management shares of the Company in
favor of an increase in the authorized shares of the Company to ensure that the
number of authorized shares is sufficient to provide for the conversion of all
outstanding New Notes.

Section 4.5 Stabilization. The Company will not take directly or indirectly any
action designed, or that might reasonably be expected to cause or result in, or
that will constitute, stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of any of the New Notes or
Conversion Shares.

Section 4.6 CUSIP. The Company shall take commercially reasonable efforts to
obtain a CUSIP code for the New Mandatory Notes; provided that the Company shall
not be obligated to take any action, or make any efforts, to permit the New
Mandatory Notes to be eligible for clearance and settlement through DTC, or any
other action or efforts related to any such CUSIP code.

 

-9-



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous Provisions

Section 5.1 Termination. In the event that the Closing Date does not occur on or
before the date that is April 19, 2019 days after the date hereof, then this
Agreement and the Parties’ agreements to consummate the Exchange, shall
automatically terminate without further action or notice and without further
obligation to any Party; provided, however, that a party hereto shall not have
the right to terminate this Agreement if the failure to consummate the
transactions contemplated by this Agreement shall be primarily attributable to
such party’s failure to satisfy its obligations hereunder.

Section 5.2 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid). Notices will be deemed to have been given
hereunder when delivered personally, three business days after deposit in the
U.S. mail postage prepaid with return receipt requested and one business day
after deposit postage prepaid with a reputable overnight courier service for
delivery on the next business day. The addresses for any such notices shall be,
unless changed by the applicable Party via notice to the other Parties in
accordance herewith:

If to the Company:

Endologix, Inc.

2 Musick

Irvine, CA 92618

Attention: Chief Financial Officer

With a copy to (which shall not constitute notice):

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, CA 92121

Attention: Michael S. Kagnoff, Ann Lawrence

If to the Noteholders, to the address on the signature page to this Agreement

Section 5.3 Entire Agreement. The Transaction Documents and the other documents
and agreements executed and delivered among the parties hereto and thereto in
connection with the Exchange embody the entire agreement and understanding of
the parties hereto and thereto with respect to the subject matter hereof and
thereof, and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents exchanged in
connection with the negotiation of the Exchange or otherwise.

Section 5.4 Assignment; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon the Parties and their successors and assigns. No
Party shall assign this Agreement or any rights or obligations hereunder,
(b) any of the Notes held by such Parties, or (c) so long as such Party remains
the legal owner, beneficial owner and/or investment advisor or manager of or
with power and/or authority to bind such Notes, any of the Notes, without in
each case the prior written consent of the other Parties hereto; provided,
however, that the Noteholders may assign their rights and obligations hereunder
and their Notes to any other person without the prior written consent of any
other Party, so long such

 

-10-



--------------------------------------------------------------------------------

other person executes a joinder to this Agreement in the form attached as
Exhibit D by which such other person agrees to be bound by the obligations of
such transferring person under this Agreement.

Section 5.5 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
or other electronic transmission shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
Party.

Section 5.6 Remedies Cumulative. Each Party acknowledges that the remedies at
law of the other parties for a breach of this Agreement would be inadequate and,
in recognition of this fact, any party to this Agreement, without posting any
bond or furnishing other security, and in addition to all other remedies that
may be available, shall be entitled to equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy that may then be available and no party shall
oppose the granting of such relief on the basis that money damages would be
sufficient. Except as otherwise provided herein, all rights and remedies of the
parties under this Agreement are cumulative and without prejudice to any other
rights or remedies available at law; provided, however, that if a Party hereto
has exercised its remedies in connection with a purported event of default under
the Indenture, such Party shall not be entitled to seek specific performance of
any provisions of this Agreement.

Section 5.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each Party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such Party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

Section 5.8 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any Party to this Agreement with respect thereto.

Section 5.9 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the Parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a Party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the Party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any

 

-11-



--------------------------------------------------------------------------------

breach thereof shall be deemed to be a waiver of any other term, condition or
provision or any breach thereof, or any subsequent breach of the same term,
condition or provision, nor shall any forbearance to seek a remedy for any
non-compliance or breach be deemed to be a waiver of a Party’s rights and
remedies with respect to such non-compliance or breach.

Section 5.10 Word Meanings. The words such as “herein,” “hereinafter,” “hereof”
and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.

Section 5.11 Further Assurances. The Parties hereto each hereby agree to execute
and deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions, including giving any
further assurances, as any Party may reasonably request in connection with the
transactions contemplated by and in this Agreement. In addition, subject to the
terms and conditions set forth in this Agreement, each of the Parties shall use
its reasonable best efforts (subject to, and in accordance with, applicable law)
to take promptly, or to cause to be taken, all actions, and to do promptly, or
to cause to be done, and to assist and to cooperate with the other Parties in
doing, all things necessary, proper or advisable under applicable laws to
consummate and make effective the transactions contemplated hereby, including
the obtaining of all necessary, proper or advisable consents, approvals or
waivers from third parties and the execution and delivery of any additional
instruments reasonably necessary, proper or advisable to consummate the
transactions contemplated hereby.

Section 5.12 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 5.13 Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

Section 5.14 Tax Treatment.

(a) The Parties agree (i) that for U.S. federal and other applicable income tax
purposes, exchange of a Note for a New Note, pursuant to the terms of this
Agreement, is an exchange, for purposes of applying Section 1.1001-1(a) of the
United States Treasury Regulations, of each such Note pursuant to
Section 1.1001-3 of the United States Treasury Regulations, (ii) that the New
Notes are part of the same issue pursuant to Section 1.1275-1(f) of the United
States Treasury Regulations, (iii) that the issue price of the New Notes shall
be determined in accordance with the applicable provisions of Section 1.1273-2
of the United States Treasury Regulations, and (iv) to file all U.S. federal
income tax and state income tax and franchise tax returns, as applicable, in a
manner consistent with the foregoing unless otherwise required pursuant to a
final “determination” under Section 1313(a) of the Code. .

 

-12-



--------------------------------------------------------------------------------

(b) The Parties agree that the Company will not withhold any income tax from any
consideration transferred in the Exchange to a Noteholder, subject to receipt by
the Company, from such Noteholder, of the documentation set forth in
Section 1.3(b).

Section 5.15 Survival of Representations. The representations, warranties,
covenants and agreements of the Company and each of the Noteholders contained in
this Agreement or in any certificate furnished hereunder shall survive the
Closing.

Section 5.16 Expenses. The Company shall reimburse the Partner Noteholders (as
defined in Schedule A attached hereto) for all costs and expenses, not to exceed
One Hundred Fifty Thousand Dollars ($150,000.00) in the aggregate (“Expense
Cap”), and Citadel Noteholder (as defined in Schedule A attached hereto) for all
costs and expenses, not to exceed Thirty-Five Thousand Dollars ($35,000.00),
incurred in connection with the Transaction Documents and the transactions
contemplated hereby and thereby (including all legal fees and disbursements in
connection therewith, documentation and implementation of the transactions
contemplated by Transaction Documents and the transactions contemplated hereby
and thereby and the administration, modification and/or enforcement of this
Agreement or the New Indentures), whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated. Notwithstanding the
foregoing, the Parties acknowledge and agree that Ten Thousand Dollars
($10,000.00) of the Expense Cap has been reimbursed to the Partner Noteholders
by the Company as of March 25, 2019. The Company shall be responsible for the
payment of any agent’s fees, financial advisory fees, or broker’s commissions
(other than for persons engaged by any Noteholder) relating to or arising out of
the transactions contemplated hereby. The Company shall pay, and hold the
Noteholders harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney’s fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment. Except as otherwise set
forth in this Agreement, the New Indentures and any other document contemplated
hereby and thereby, each party to this Agreement shall bear its own expenses in
connection with the Exchange.

Section 5.17 Indemnification. In consideration of each Noteholder’s execution
and delivery of this Agreement and acquiring the New Notes thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Noteholder and each other holder of the New Notes and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit, or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the New Notes, or (iii) the
status of such Noteholder or holder of the New Notes as an investor in the
Company pursuant to the transactions contemplated by Transaction Documents and
the transactions contemplated hereby and thereby; in each of the foregoing cases
other than Indemnified Liabilities (x) resulting from a claim solely

 

-13-



--------------------------------------------------------------------------------

among the Indemnitees, and (y) to the extent finally determined by a court of
competent jurisdiction to have resulted from (i) the bad faith, gross negligence
or willful misconduct of such Indemnitees, or (ii) a breach by a Noteholder of
its obligations under this Agreement. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities that is permissible under applicable law.

Section 5.18 Indemnification Procedures. Promptly after receipt by an Indemnitee
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
Section 5.17, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under Section 5.17 unless and to the extent such
failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any Indemnitee other than the indemnification
obligation provided in Section 5.17. The indemnifying party shall be entitled to
appoint counsel of the indemnifying party’s choice at the indemnifying party’s
expense to represent the Indemnitee in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel, retained by the Indemnitee or
parties except as set forth below); provided, however, that such counsel shall
be reasonably satisfactory to the Indemnitee. Notwithstanding the indemnifying
party’s election to appoint counsel to represent the Indemnitee in an action,
the Indemnitee shall have the right to employ separate counsel (including local
counsel), and the indemnifying party shall bear the reasonable fees, costs and
expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the Indemnitee would present such counsel with a
conflict of interest; (ii) the actual or potential defendants in, or targets of,
any such action include both the Indemnitee and the indemnifying party and the
Indemnitee shall have reasonably concluded that there may be legal defenses
available to it and/or other Indemnitees that are different from or additional
to those available to the indemnifying party; (iii) the indemnifying party shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of the institution of such
action; or (iv) the indemnifying party shall authorize the Indemnitee in writing
to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
Indemnitees, settle or compromise or consent to the entry of any judgment with
respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the Indemnitees are actual or potential parties to such claim or
action) unless such settlement, compromise or consent includes an unconditional
release of each Indemnitee from all liability arising out of such claim, action,
suit or proceeding.

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]

 

-14-



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed as of the date first above written.

 

Company:

ENDOLOGIX, INC.

By:

 

 

Name:

 

Title:

 

:



--------------------------------------------------------------------------------

Noteholder:

By:

 

 

Name:

 

 

Title:

 

 

Address: